DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant has amended the claims to include certain negative limitations.  Support for this amendment is found in the original filing where the negative components have been affirmatively/positively recited.  If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) MPEP 2173.05 (i).  No new matter is presented.
After further search and consideration, allowable subject matter has been identified as more fully below set forth.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/1/2022 has been has been considered by the examiner.
Allowable Subject Matter
Claims 1, 4, 6-7, 9-23, 25-28, 30-34 and 41-45 are allowed.
The following is an examiner’s statement of reasons for allowance: the closes prior art is Yang as cited in the office action mailed 8/22/2022.  The instant claims expressly exclude acrylates which are required by Yang.  Yang teaches the composition of the instant claims in a heat transfer system; however, Yang expressly requires a component expressly excluded from the instant claims, the instant claims are distinct therefrom.  The negative limitations of the instant claims also distinguish these claims from previously cited prior art which required various dibasic carboxylates, etc.  There being no motivation to alter the teachings of the prior art, the prior art does not teach or fairly suggest the instantly claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771